United States Court of Appeals
      for the Federal Circuit
               ______________________

               ALESTEVE CLEATON,
                    Petitioner

                          v.

           DEPARTMENT OF JUSTICE,
                    Respondent
              ______________________

                     2015-3126
               ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-14-0760-I-1.
                ______________________

              Decided: October 13, 2016
               ______________________

    ROBERT J. GAJARSA, Latham & Watkins LLP, Wash-
ington, DC, argued for petitioner. Also represented by
LAUREN M. BENNETT.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
SCOTT D. AUSTIN.
                 ______________________

   Before DYK, WALLACH, and HUGHES, Circuit Judges.
2                                          CLEATON   v. DOJ



HUGHES, Circuit Judge.
     Alesteve Cleaton was removed from his position as
Correctional Officer pursuant to 5 U.S.C. § 7371, which
mandates the removal of any law enforcement officer who
is convicted of a felony. Mr. Cleaton appeals the Merit
Systems Protection Board’s decision sustaining his re-
moval. Because the Board did not err in finding that
Mr. Cleaton was convicted of a felony on May 6, 2014, we
affirm.
                            I
    Mr. Cleaton was a Correctional Officer with the Bu-
reau of Prisons (BOP) at the Federal Correctional Com-
plex in Petersburg, Virginia. On December 17, 2013,
Mr. Cleaton was indicted in Virginia State court on a
felony charge for possession of marijuana with intent to
distribute. J.A. 1097. During a hearing on March 20,
2014, Mr. Cleaton pled no contest to the felony charge
pursuant to a plea deal. Pet. Br. at 7 (“After his indict-
ment, Mr. Cleaton pled no contest to the charge against
him pursuant to a plea deal.”). 1
    Following the hearing, on May 6, 2014, the trial court
entered an order noting that “defendant was arraigned
and plead [sic] guilty to the charge in the indictment.”
J.A. 1059. The court further noted that “having heard the
evidence, [the court] accepted defendant’s plea of guilty,
and found him guilty of possess[ing] marijuana with
intent.” Id. The court deferred the imposition of the
sentence “upon the condition that defendant cooperate
fully with the requests for information made by the Pro-
bation Officer, who is directed to conduct a thorough
investigation and to file a long-form presentence report
with the Court.” Id.


    1  The initial plea agreement and transcript from
the March 20, 2014 hearing are not in the record.
CLEATON   v. DOJ                                         3



    On May 9, 2014, BOP proposed to remove Mr. Cleaton
from his position pursuant to 5 U.S.C. § 7371(b). J.A.
1057–58. Mr. Cleaton was notified on May 20, 2014, that
he would be removed from his position effective May 31,
2014. J.A. 1055–56.
    On June 5, 2014, Mr. Cleaton appealed his removal to
the Board asserting that he was not convicted on May 6,
2014. The Administrative Judge issued an initial decision
on October 3, 2014, finding that Mr. Cleaton was properly
removed under 5 U.S.C. § 7371(b) because he was “con-
victed of a felony” that was “recorded on May 6, 2014.”
J.A. 1103.
    After Mr. Cleaton was removed, he obtained new
counsel and on November 20, 2014, he entered into a
revised plea agreement. J.A. 1143–49. The revised plea
agreement added a misdemeanor charge for contempt, but
did not change Mr. Cleaton’s previous no contest plea to
the felony. J.A. 1141. The court accepted the plea agree-
ment noting that “Defendant pled no contest to both
charges and stipulated that evidence was sufficient to
convict him on both charges.” Id. But, pursuant to the
plea agreement the court “withheld a finding [of guilt] for
a period of 2 years.” Id. The court placed Mr. Cleaton on
supervised probation for two years and, upon successful
completion of the probation period, the charges against
Mr. Cleaton will be dismissed.
    Mr. Cleaton appealed the Administrative Judge’s ini-
tial decision to the Board, arguing that pursuant to the
revised plea agreement the court withheld a finding of
guilt and therefore he was not convicted of a felony on
May 6, 2014.        The Board disagreed and upheld
Mr. Cleaton’s removal.
     Mr. Cleaton appeals. We have jurisdiction under
5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
4                                             CLEATON   v. DOJ



                               II
    The Board’s decision upholding Mr. Cleaton’s removal
must be set aside “if it was arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law;
obtained without following applicable procedures; or
‘unsupported by substantial evidence in the record.’”
Lindahl v. Office of Pers. Mgmt., 470 U.S. 768, 774 n.5
(1985) (quoting 5 U.S.C. § 7703(c)(3)).
     Pursuant to 5 U.S.C. § 7371(b), “[a]ny law enforce-
ment officer who is convicted of a felony shall be removed
from employment as a law enforcement officer on the last
day of the first applicable pay period following the convic-
tion notice date.” “Conviction notice date” is defined as
the date on which the employing agency receives “notice
that the officer has been convicted of a felony that is
entered by a Federal or State court . . . .” Id. § 7371(a)(1).
“[T]he removal is mandatory even if the conviction is not
yet final because it has been appealed.” Canava v. Dep’t
of Homeland Sec., 817 F.3d 1348, 1350 (Fed. Cir. 2016).
On appeal, Mr. Cleaton argues that the Board erred in
sustaining his removal because he has not been “convict-
ed” of a felony under Virginia law. Therefore, we must
first determine whether state or federal law governs the
meaning of “conviction” under § 7371(b), and second,
whether Mr. Cleaton’s plea constitutes a conviction for
purposes of § 7371(b).
    The statute itself does not specify whether state or
federal law controls. Absent “plain indication to the
contrary, . . . it is to be assumed when Congress enacts a
statute that it does not intend to make its application
dependent on state law.” NLRB v. Nat. Gas Util. Dist.,
402 U.S. 600, 603 (1971). In Dickerson v. New Banner
Institute, Inc., the Supreme Court held that whether a
person has been “convicted” for purposes of a federal
statute that imposed firearms disabilities was “a question
of federal, not state, law, despite the fact that the predi-
CLEATON   v. DOJ                                         5



cate offense and its punishment are defined by the law of
the State.” 460 U.S. 103, 112 (1983). 2 The Court rea-
soned that “[t]his makes for desirable national uniformity
unaffected by varying state laws, procedures, and defini-
tions of ‘conviction.’” Id. The same logic applies here.
Section 7371(b) requires immediate removal of a law
enforcement officer convicted of a felony. Because federal
agencies employ law enforcement officers in every state, it
is desirable to have one uniform standard for “conviction”
that is unaffected by varying state laws, procedures, and
definitions. Therefore, whether one has been “convicted”
within the language of 5 U.S.C. § 7371(b) is necessarily a
question of federal law.
    Under federal law, “a guilty plea alone [can] consti-
tute a conviction” in some circumstances. Id. at 113
(internal quotation marks and citation omitted); see also
Mulder v. McDonald, 805 F.3d 1342, 1347 (Fed. Cir. 2015)
(“[A]ccording to its ordinary meaning, a ‘conviction occurs
when the accused is found—or pleads—guilty.”) (emphasis
added). In Dickerson, for example, the Court determined
that a formal judgment was not necessary to establish
that an individual had been convicted of a felony for
purposes of the firearms disability statute because the
purpose of the statute “was to keep firearms out of the



   2    In Dickerson, the Supreme Court concluded that
even if an individual’s felony conviction is expunged, the
individual may not maintain a federal license to manufac-
ture or sell firearms under 18 U.S.C. § 922(g) because the
individual had been convicted within the meaning of the
statute. See 460 U.S. at 119–20. Congress overruled this
outcome in the Firearms Owners’ Protection Act, Pub. L.
No. 99-308, § 101, 100 Stat. 449 (1986), by clarifying that
a conviction expunged under state law would not prevent
an individual from maintaining such a license. See Logan
v. United States, 552 U.S. 23, 27–28 (2007).
6                                            CLEATON   v. DOJ



hands of presumptively risky people” and there was “no
reason whatsoever to suppose that Congress meant
[conviction] to apply only to one against whom a formal
judgment has been entered.” Id. at 112 n.6.
     Similarly, Congress’s main concern in enacting
§ 7371(b) was prohibiting individuals that were guilty of
felonies from serving the public as law enforcement
officers. Before Congress enacted § 7371(b), an agency
had discretion regarding the removal of a law enforce-
ment officer that had been convicted of a felony. See 146
CONG. REC. S2617 (daily ed. Apr. 12, 2000) (statement of
Sen. Grassley). Section 7371(b)’s broad language reflects
Congress’s intent to remove that discretion in order to
maintain the public’s trust in the federal law enforcement
system. Id. (“Rank and file [law enforcement offic-
ers] . . . feel—as I do—that law enforcement officers, who
are convicted of felonies—should be removed from their
posts immediately. They don’t want their badges tar-
nished by having one of their own, who committed a
felony, remain on the job.”). Nothing in the legislative
history or statutory text indicates that Congress was
concerned with whether the officer in question actually
receives or serves a prison sentence, or whether a state
court formally enters a written adjudication of guilt.
     Therefore, we find that an individual can be “convict-
ed” for purposes of § 7371(b) “once guilt has been estab-
lished whether by plea or by verdict and nothing remains
to be done except pass sentence.” Dickerson. 460 U.S. at
114. Further, when an individual is placed on probation,
a court does not need to necessarily issue a formal adjudi-
cation of guilt because “one cannot be placed on probation
if the court does not deem him to be guilty of a crime.” Id.
at 113–14.
    Here, Mr. Cleaton pled no contest to a single felony of-
fense and on May 6, 2014, the court found him guilty of
that felony. Because guilt was established on May 6,
CLEATON   v. DOJ                                          7



2014, the Board correctly determined that Mr. Cleaton
was convicted of a felony for purposes of § 7371(b) as of
that date.
     Mr. Cleaton argues that even if he was convicted of a
felony under the initial plea agreement, the initial plea
agreement was withdrawn and therefore the conviction
was nullified. See Pet. Br. at 14. However, the statute is
clear that a removal may only be set aside “retroactively
to the date on which the removal occurred, with back
pay,” if the conviction is overturned on appeal, which has
not happened in this case. 5 U.S.C. § 7371(d); see id.
§ 7371(e)(2) (stating that “[t]he employee may . . . contest
or appeal a removal, but only with respect to whether—
(A) the employee is a law enforcement officer; (B) the
employee is convicted of a felony; or (C) the conviction was
overturned on appeal.”). And, although Virginia law
permits a defendant to withdraw a plea agreement—
which could potentially affect whether there was a convic-
tion if the plea were withdrawn as a result—Mr. Cleaton
failed to present any evidence establishing that he filed a
motion to withdraw the plea or that the court actually set
aside the initial plea agreement. See Va. Code Ann.
§ 19.2-296 (2016) (“A motion to withdraw a plea of guilty
or nolo contendere may be made only before sentence is
imposed or imposition of a sentence is suspended.”); Hall
v. Commonwealth, 515 S.E.2d 343, 346 (Va. App. 1999)
(“Whether a defendant should be permitted to withdraw a
guilty plea rests within the sound discretion of the trial
court to be determined based on the facts and circum-
stances of each case.”). Instead, Mr. Cleaton’s initial plea
agreement was simply revised to encompass an additional
criminal offense. See Pet. Br. at 22; J.A. 1143. This
conclusion is supported by the fact that Mr. Cleaton’s plea
from the initial plea agreement did not change in the
revised plea agreement—he merely pled no contest to the
additional charge. Compare Pet. Br. at 7 with J.A. 1143.
8                                          CLEATON   v. DOJ



    This is also not a situation where there is a plea
agreement, and, hypothetically, a withdrawal of that
agreement could affect whether there was a conviction.
See Dickerson, 460 U.S. at 113 n.7. Here, there was a
judgment of guilt by the trial court based on the plea
agreement. The theoretical possibility that Mr. Cleaton
could have withdrawn his plea agreement cannot affect
that the judgment was entered.
    Congress enacted this statute to require the immedi-
ate removal of a law enforcement officer convicted of a
felony. See supra at 6. It would be inconsistent with both
the plain language of the statute and Congress’s intent if
we were to hold that, although Mr. Cleaton was convicted
of a felony in May 2014 that has not been overturned on
appeal, he must be reinstated and awarded back pay
because the initial plea agreement was revised to include
additional criminal activity.
    Because Mr. Cleaton’s conviction has not been over-
turned on appeal, for purposes of § 7371(b), he stands
convicted of a felony as of May 6, 2014. Therefore, the
Board did not err in sustaining his removal as of that
date.
                      AFFIRMED
    No costs.